FILED
                           NOT FOR PUBLICATION
                                                                             FEB 27 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


BRIAN ALFORD,                                    No. 17-16358

              Petitioner-Appellant,              D.C. No. 2:14-cv-00333-APG-NJK

 v.
                                                 MEMORANDUM*
DWIGHT NEVEN, Warden; ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                      Argued and Submitted February 13, 2019
                             San Francisco, California

Before: McKEOWN, W. FLETCHER, and MURGUIA, Circuit Judges.

      On December 30, 2007, Brian Alford engaged in a fight with Jerome Castro at

Castro’s trailer home in Reno, Nevada. During the fight, Alford beat Castro with his

gun, and a single shot was fired. The bullet grazed Castro’s head, causing a fatal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
head injury. Nevada charged Alford with first-degree murder and advanced both

premeditated- and felony-murder theories at trial. The jury, in a general verdict,

convicted Alford of first-degree murder. The Nevada Supreme Court held that

sufficient evidence supported Alford’s conviction. On federal habeas corpus, the

district court agreed. We granted a Certificate of Appealability on the issue of

whether the evidence at trial was sufficient to support Alford’s first-degree murder

conviction based on a felony-murder theory.

      A conviction is supported by insufficient evidence when no “rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). A court applying Jackson

must resolve any conflicting testimony in favor of the prosecution. Id. at 326.

Under the Anti-Terrorism and Effective Death Penalty Act, which governs this case,

a federal court may overturn a state court decision rejecting a sufficiency of the

evidence challenge “only if the state court decision was ‘objectively unreasonable.’”

Coleman v. Johnson, 566 U.S. 650, 651 (per curiam) (quoting Cavazos v. Smith, 565

U.S. 1, 4 (2011) (per curiam)).

      The testimony at Alford’s trial, taken in the light most favorable to the

prosecution, revealed that after being closed out of Castro’s house, Brian Alford spit

on Castro and then “pushed in the door and started fighting with [Castro].” On the
                                           2
basis of this evidence, a rational jury could conclude that Alford committed burglary

under Nev. Rev. Stat. § 205.060, the felony underlying the state’s felony-murder

theory, by entering Castro’s home with the intent to commit battery. The Nevada

Supreme Court’s decision that sufficient evidence supported Alford’s conviction for

first-degree murder was not objectively unreasonable.

      AFFIRMED.




                                          3